Citation Nr: 1214097	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for spondylosis (lumbar spine or low back disorder) and, if so, whether service connection is warranted.

2.  Nonservice-connected pension benefits, including possibly denial of payment of these benefits on account of excessive countable income or, if paid, entitlement to waiver of an overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to August 1955.

As concerning the claim for a low back disorder, this appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The September 2007 decision determined there was not new and material evidence and, therefore, declined to reopen this claim.  Whereas the subsequent May 2008 decision reopened the claim but continued to deny it on its underlying merits.

The Veterans Appeals Control and Locator System (VACOLS) indicates that an additional claim of entitlement to nonservice-connected pension benefits was adjudicated in December 2006.  Apparently, in response, the Veteran filed a notice of disagreement (NOD) regarding the determination that he had excessive countable income, which is a preclusion to actual payment of these benefits.  A statement of the case (SOC) accordingly was issued in April 2007, and he then in response also filed a timely substantive appeal (VA Form 9 or equivalent) later in April 2007 to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. § 20.200 (2011).  These documents are not in his rebuilt claims file, however, and, indeed, most that concern this appeal are not.  In February 2012, the Board resultantly sought additional adjudicative and evidentiary records from the RO through administrative channels, but unfortunately with no success.

The Board has since, in March 2012, granted a motion to advance this appeal on the docket because of the Veteran's age pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).


The Board, like the RO, is reopening the claim for service connection for a low back disorder on the premise of new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim and the claim concerning pension benefits to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for spondylosis of the back rather immediately upon his discharge from service, and the RO apparently denied that initial claim in September 1955 based upon a determination that he had this disorder prior to entering the military and that it had not been aggravated during or by his service.

2.  A copy of that rating decision initially considering and denying this claim is unavailable because the original claims file apparently has been lost or misplaced.

3.  Especially given the absence of that prior rating action from the file or the record on appeal, there is additional evidence not previously considered that relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  That initial September 1955 decision denying service connection for spondylosis is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) [formerly Veterans Regulation No. 2(a), pt. II, par. III; Department of Veterans Affairs Regulations 1008 and 1009; (effective January 25, 1936, to December 31, 1957)], 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  But there is new and material evidence since to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening this claim for service connection for spondylosis on the basis of new and material evidence, and then remanding this claim for further development before readjudicating this claim on its underlying merits, the Board need not at this juncture discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This, instead, is better determined once the additional development of this claim on remand is completed.


The Veteran's file has been rebuilt since the original claims folder was lost or misplaced, which unfortunately included the copy of the initial rating decision at issue in September 1955.  But because the Board in any event is reopening this claim on the basis of new and material evidence, the Board need not determine whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) since this claim is being reopened, regardless.  In Kent, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  Here, the Board is reopening the claim, regardless, so even were the Board to assume for the sake of argument that there has not been sufficient Kent notice, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, a VCAA notice error must be outcome determinative of a claim). 


II.  Whether there is New and Material Evidence to Reopen this Claim for Service Connection for Spondylosis

Irrespective of the RO's decision concerning whether there is new and material evidence, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

If, on the other hand, the Board determines there is new and material evidence, then the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108. 

As already explained, the Veteran's original claims folder has been lost or misplaced.  According to the September 2007 RO decision from which this appeal ensued, service connection previously was denied for spondylolysis of the back by rating decision in September 1955 because the Veteran's low back pain with spondylolysis was incurred prior to service (so pre-existed his service) and not aggravated by service.  A report of a Board medical survey contemporaneously dated in July 1955 found the Veteran medically unfit for duty due to congenital spondylolysis of L5 which pre-existed service and was not aggravated by service.  The Board is unsure whether this report was considered in that September 1955 denial, but this seems likely given the basis of that denial.


The law grants a period of 1 year from the date of notice of the result of the initial determination for the filing of an application for review on appeal; otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Veterans Regulation No. 2(a), pt. II, par. III; Veterans Administration Regulations §§ 1008, 1009 (effective January 25, 1936, to December 31, 1957)[currently C.F.R. §§ 3.104(a) (2011).

The Veteran apparently did not timely appeal the aforementioned rating determination and, accordingly, absent collateral attack and reason to overturn that prior decision on the basis of clear and unmistakable error (CUE), that September 1955 decision is final and binding on him based on the evidence then of record.  Id.  See also 38 C.F.R. §§ 3.160(d), 20.200, 20.1103.

In initially refusing to reopen this claim in September 2007, the RO indicated this claim had been previously considered, denied, and not timely appealed.  But as the original claims folder has been lost or misplaced, the actual rating decision concerning that prior denial is not in the rebuilt file.  That said, the Veteran does not dispute there was a prior denial of this claim or that he did not file a timely appeal of that earlier decision denying this claim.

So that prior decision is final and binding on him based on the evidence then of record (whatever evidence was then in the file).  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  However, as explained, VA adjudicators may reopen and review a claim that has been previously and finally denied if there is new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  And the Board's forthcoming determination notwithstanding, this is what the RO did in the May 2008 decision also at issue in this appeal; the RO reopened, albeit continued to deny this claim on its underlying merits.


Regarding petitions to reopen, as here, filed on or after August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

The evidence to be considered in making this new-and-material determination is that added to the record since the last final denial on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

A Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

So establishing entitlement to service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Certain diseases, such as arthritis, are considered chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen, not evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  That is to say, the newly presented evidence need not be probative of all the elements required to award the claim.  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, the RO's May 2008 rating decision noted the Veteran had submitted a statement dated in January 2008 from Dr. M. indicating the Veteran's back pain was exacerbated in 1955 due to service activities.  Although this actual statement is not of record, Dr. M.'s opinion that the Veteran's pre-existing back disability was aggravated by his service is new and material to the issue of whether the Veteran had a pre-existing low back disability and, assuming for the moment he did, whether it was then worsened during or by his military service.  So this doctor's opinion tends to refute the very basis of the September 1955 decision initially considering and denying this claim.  This doctor's statement therefore is new and material evidence concerning this claim.


Inasmuch as there is new and material evidence, this claim for service connection for a low back disability is reopened.  It is important for the Veteran to understand, however, that the standard for reopening a claim is relatively low and does not necessarily indicate this claim ultimately will be granted, although of course this remains a possibility pending the results of the additional development of this claim on remand.


ORDER

The petition to reopen the claim for service connection for spondylosis is granted, subject to the further development of this claim on remand. 


REMAND

The Veteran should first be provided an opportunity to submit treatment records regarding his low back disability.  He should as well be specifically requested to resubmit a copy of Dr. M.'s statement concerning the worsening of this disability during or by the Veteran's military service or submit additional records and opinion from Dr. M. to this same effect.

There is no military entrance examination report of record.  Therefore, it must be presumed the Veteran entered service in sound physical health with no preexisting low back disability.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Under these circumstances, the burden is on VA to rebut this presumption of soundness by clear and unmistakable evidence that his disability was both preexisting and not aggravated by his service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

There is at least some evidence concerning his service - namely, the Report of Medical Board Survey dated in July 1955, suggesting the Veteran had a preexisting low back disability and that it was not aggravated during or by his service.

A VA compensation examination and medical nexus opinion also would be helpful in making these necessary determinations, however.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  VA's General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  Whereas if the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Spondylolisthesis is defined as forward displacement of the fifth lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental defect in the pars interarticularis.  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).  Spondylolisthesis is also defined as forward displacement of a lumbar vertebra on the one below it and especially of the fifth lumbar vertebra on the sacrum producing pain by compression of nerve roots.  Newman v. Brown, 5 Vet. App. 99, 101 (1993); Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992).

"Spondylolysis is defined as a dissolution of a vertebra; a condition marked by platyspondylis, aplasia of the vertebral arch, and separation of the pars interarticularis."  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).  In Dentman v. Principi, No. 91-1562, slip op. at 2 and 3 (U.S. Vet. App. Oct. 27, 1992) (a memorandum decision without precedential authority under Bethea v. Derwinski, 2 Vet. App. 252 (1992)) the Court approved of language in a Board decision which stated that "[s]pondylolysis [] is a congenital defect and is not considered to be a disease or injury within the meaning of applicable VA legislation."

Spondylosis is defined as "Ankylosis of a vertebral joint; also, a general term for degenerative changes due to osteoarthritis."  Dorland's Illustrated Medical Dictionary 1567 (27th ed. 1988).

As concerning the remaining claim for pension benefits, VACOLS indicates that a claim of entitlement to nonservice-connected pension benefits was adjudicated in December 2006.  The Veteran filed a timely NOD in response, apparently regarding the decision pertaining to his excessive countable income.  Another RO decision in March 2007 determined he was entitled to special monthly pension (SMP), retroactively effective as of October 13, 2006, because he was housebound, although not also entitled to SMP based on the need for the aid and attendance of another person.  He was provided an SOC in April 2007, and a substantive appeal (VA Form 9 or equivalent) was filed later in April 2007.  Three supplemental SOCs (SSOCs) apparently since have been issued.  These documents are not in the rebuilt claims file, however, so the Board is unable to determine exactly what this claim concerns or entails.

This is further complicated by the fact that the briefface list this issue as concerning excessive countable income, but this issue was not certified in December 2011 as actually on appeal to the Board (see VA Form 8), only instead the claim concerning the Veteran's spondylosis.  His representative listed this issue in his since submitted March 2012 written brief presentation as for entitlement to waiver of an overpayment of pension, so presumably on the presumption that pension benefits have been paid.

It therefore needs to be clarified whether this additional claim is before the Board and, if it is, the specific issue or issues concerning it.

Accordingly, these claims are REMANDED for the following additional development and consideration:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to assist in obtaining any outstanding records concerning evaluation or treatment of his low back disability by specifying dates, locations, and providers of this treatment.  After allowing an appropriate time for response, obtain all identified records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

Specifically inform the Veteran that he should submit a copy of Dr. M.'s January 2008 statement or obtain another such statement and any treatment records from this private physician indicating the low back disability at issue either incepted in service, or, if pre-existing, was aggravated during or by service, or is otherwise related to service.

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for a medical nexus opinion concerning the nature and etiology of any current low back disability.  Essential to this determination is giving the designated examiner an opportunity to review the claims file, including especially a complete copy of this remand, for the pertinent medical and other history.  All necessary diagnostic testing and evaluation should be performed and all clinical findings reported in detail.  The examiner is specifically requested to respond to the following: 

a) Identify all disabilities currently affecting the Veteran's low back or lumbar spine (i.e., specify the present diagnoses).

b) If the examiner identifies any congenital or developmental condition, specify whether it is a "defect" versus "disease".  If the claimed disorder is a "disease", then an opinion is required as to whether it was as likely as not aggravated by the Veteran's military service beyond its natural progression.  If, instead, the claimed disorder is a "defect", then an opinion is needed as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

c) To this end, for any low back disability identified, the examiner should comment on whether it clearly and unmistakably existed prior to the Veteran's military service (meaning prior to January 1954), and, if so, whether there also is clear and unmistakable evidence indicating it was not aggravated during or by his service (which lasted until August 1955) beyond its natural progression. 

d) If, instead, it is determined the Veteran did not clearly and unmistakably have a pre-existing low back disability, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current low back disability is related to his military service or dates back to his service.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non- aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In comparison, the term "as likely as not" (i.e., at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


If the examiner determines he cannot provide this requested medical comment without resorting to mere speculation, then he must also discuss why an opinion is not possible or feasible, such as by specifying whether he needs the benefit of additional evidence, information, or other procurable data, or there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted and there is no known cause, etc.  In other words, merely stating that he cannot comment will not suffice.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  And the examiner is asked to make every effort to provide a response to these determinative issues. 

3.  Then readjudicate this claim for service connection for a low back disorder, including spondylosis, on a de novo basis.  If this claim continues to be denied, send the Veteran and his representative an SSOC concerning this claim and give them time to respond to it before returning this claim to the Board for further appellate consideration.

4.  Clarify whether there is an additional claim on appeal regarding the payment or overpayment of pension benefits or some other issue germane to these benefits.  Ensure there has been all required development and consideration of any such pending claim, and only if an appeal has been perfected should this claim be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


